Title: Thomas Jefferson’s Draft of the Rockfish Gap Report of the University of Virginia Commissioners, [ca. 28 June 1818]
From: Jefferson, Thomas
To: 


            III. Thomas Jefferson’s Draft of the Rockfish Gap Report of the University of Virginia Commissioners
            
              
                ca. 28 June 1818
              
              The Commissioners for the University of Virginia having met at the tavern in Rockfish gap on the Blue ridge on the 1st day of August of this present year 1818 and until the   instant when the attendance of a Quorum of   members enabled them to form a board, proceeded on that day to the discharge of the duties assigned to them by the act of the legislature intituled ‘An act appropriating part of the revenue of the literary fund, and for other purposes.’
              The 1st of these duties was to enquire and report a proper site for the University contemplated by that act. in this enquiry they supposed that the governing considerations should be the healthiness of the site, the fertility of the neighboring country, and it’s centrality to the white population of the whole state: for altho’ the act authorised and required them to recieve any voluntary contributions, whether conditional or absolute which might be offered thro’ them to the President and Directors of the literary fund, for the benefit of the University, yet they did not consider this as establishing an auction, or as pledging the location to the highest bidder. in such a contest, it was certain that the great mercantile towns, as Richmond, Petersburg, Norfolk or Alexandria, having a greater command of money, would readily have outbidden any country situation; and that the College of William and Mary, with it’s abundant endowments in lands and personal property, with it’s magnificent and capacious edifices, it’s library and Apparatus, Physical and Mathematical, and all it’s other accomodations in actual readiness, would have offered itself on the condition of being made the University. here the institution would have found itself provided with all the buildings and other necessaries in a proper state to recieve them, and in condition at once to enter into full operation. but as considerations of health, and of centrality of position had already occasioned this antient and respectable seminary to be overlooked, the Commissioners inferred that they were preferably to attend to the other circumstances of choice.
              Three places were proposed; Lexington in the county of Rockbridge, Staunton in Augusta, and the Central College in Albemarle. each of these were unexceptionable as to healthiness & fertility. there is indeed a difference in the quality of the waters of these places; that below the Blue ridge being pure and free from foreign ingredients, and that above distinguished by it’s calcareous impregnation. altho’ this circumstance is not indifferent to many, yet the inhabitants on each side are equally attached to their own; and experience proves them equally healthy wholesome,: and that even with strangers visiting the calcareous country use soon fortifies them against the drastic effect of it’s waters.   It is the degree of Centrality then which constitutes the important point of comparison between these places.
              The Commissioners therefore taking for their guide the last Census of the US. prescribed by this act in another case as the rule of computation, which Census gives the white population of each county separately, and a total of 582,123 for the whole state, found, that on the Western side of the Blue ridge there were about 216,000 white inhabitants, and on the Eastern side about 366,000, leaving 150,000 more below than above the ridge; and that a line parallel with that which should divide equally the population Northwest and Southeast of it must include about five sixths of the population of the range of counties next below and adjacent to the Blue ridge; such a line passing near Fauquier Culpeper and Orange courthouses, and the towns of Ly Milton, Lynchburg & Martinsville; that Staunton being about 34. miles N.W. from that line, a parallel thro’ it would leave between 221. and 222,000. more on the Eastern than Western side; Lexington being about 25. miles N.W. from that line, it’s parallel with the Blue ridge would leave about  175,000. more to the East than to the West; and the Central College being about 4½ miles Northwest, it’s parallel would be within 18,000 of being the line of equal partition between the Northwestern & Southeastern moieties.
              That for a division the other way, to wit, between the Northeastern & Southwestern moieties of the state (Rockfish gap, on the Blue ridge, being, by our latest map, exactly equidistant from our Southern boundary, and from the Northern at the intersection of the Blue-ridge and Patowmac) if a line be passed from the middle of the mouth of the Chesapeak thro’ that central point of the Gap, directly on to the Ohio, it will be a line of equal partition, in that way, within about 15,500, or one thirty seventh part of the whole, leaving so much less on the Northern than Southern side: that a line from the same point in the Chesapeak thro Staunton or the Central college would vary from the other but insensibly; but that a line from the same point thro’ Lexington to our Western border would leave about 91,000 more to the North than the South.
              On the whole therefore the Central College being but 4½ miles to the West, & 5½ miles to the North of the true Central point of our whole white population, the board of Commissioners consider it as the most just and equal location for the whole state, & do therefore report it to the legislature as the proper site for the University contemplated by the act under which they are commissioned.
              2. The board having thus agreed on a proper site for the University to be reported to the legislature, proceeded to the 2d of the duties assigned to them, that of proposing a plan for  it’s buildings; and they are of opinion that that which has been adopted by the Visitors of the Central College is well  suited to the purpose of the University. it consists of a row of distinct houses or pavilions, arranged in a line on each side of a lawn 200. feet wide, and at about the same distance from each other, in each of which is a lecturing room, with from two to four apartments for the accomodation of a Professor and his family. these pavilions are united by a range of Dormitories, sufficient for the accomodation of two students only, this provision being deemed advantageous to morals, to order, and to uninterrupted study. a Colonnade  in front gives a passage along the whole range under cover from the weather. a pavilion, on an average of the larger and smaller, is expected to cost about 5000. Dollars, and the Dormitories about  350 Dollars each, their the number requisite depending of course on that of the students. Hotels too of a single Refectory, with two rooms for the  accomodation of the tenant, are proposed to be placed in the same lines of building, and are estimated  to cost 3500. Dollars each. the advantages of this plan are, greater security against fire and infection, tranquility and comfort to the Professors and their families thus  insulated, retirement to the Students, and the admission of enlargement to any degree to which the institution may extend in future times. it is supposed probable that a building of somewhat more size in the middle of the grounds: may be called for in time, in which may be rooms for a library, for public examinations  for the schools of music, drawing and other associated purposes.
              3. 4. In proceeding to the 3d and 4th duties prescribed by the legislature, of reporting ‘the branches of learning which should be taught in the University, and the number and description of the Professorships they will require’ the Commissioners were first to consider at what point it was understood that University education should commence? certainly not with the Alphabet, for reasons of expediency and impracticability, as well as from the obvious sense of the legislature, who, in the same act make other provision for the primary instruction of poor children expecting doubtless that, in  other cases, it would be provided by the parent, or become perhaps a subject of future and further attention for the legislature. the objects of this primary education determine it’s character and limits. these objects would be
              to give to every citizen the information he needs for the transaction of his own business:
              to enable him to calculate for himself, and to express and preserve his ideas his contracts and accounts in writing:
              to improve, by reading, his morals and faculties:
              to understand his duties to his neighbors and country, and to discharge with competence the functions confided to him by either:
              to know his rights; to exercise with order and justice those he retains; to choose with discretion the fiduciaries of those he delegates; and to notice their conduct with diligence, with candor and judgment:
              and, in general, to observe, with intelligence and faithfulness, all the social relations under which he shall be placed.
              To instruct the mass of our citizens in these their rights, interests & duties as men and citizens, being then the objects of education in the primary schools, whether private  or public, in them should be taught reading, writing & numerical arithmetic, the elements of mensuration (useful in so many callings) and the outlines of geography and history. and this brings us to the point at which are to commence the higher branches of education, of which the legislature requires the developement: those, for example, which are
              to form the statesmen, legislators & judges, on whom public prosperity, & individual happiness are so much to depend:
              to expound the principles and structure of government the laws which regulate the intercourse of nations, those formed municipally for our own government, and a sound spirit of legislation, which, banishing all arbitrary, and unnecessary restraint on individual action, shall leave us free to do whatever does not violate the equal rights of another:
              to harmonise and promote the interests of agriculture, manufactures and commerce, and by well-informed views of Political economy to give a free scope to the public industry:
              to develope the reasoning faculties of our youth, enlarge their minds, cultivate their morals, & instill into them the precepts of virtue and order:
              to enlighten them with Mathematical and Physical sciences, which advance the arts & administer to the health, the subsistence, and comforts of human life:
              
              and generally to form them to habits of reflection, and correct action, rendering them examples of virtue to others, and of happiness within themselves.
              These are the objects of that higher grade of education, the benefits & blessings of of  which the legislature now propose to provide for the good and ornament of their country, the gratification and happiness of their fellow citizens, of the parent especially, and his progeny, on which all his affections are concentrated.
              In entering on this field the Commissioners are aware that they have to encounter much difference of opinion as to the extent which it is expedient that this institution should occupy. some good men, and even of respectable information, consider the learned sciences as useless acquirements: some think that they do not better the condition of Man; and others that education like private and individual concerns, should be left to private and individual effort; not reflecting that an establishment, embracing all the sciences which may be useful and even necessary in the various vocations of life, with the buildings & apparatus belonging to each, are far beyond the reach of individual means, and must either derive existence from  public patronage, or not exist at all. this would leave us then without those callings which depend on education, or send us to other countries to seek the instruction they require. but the Commissioners are happy in considering the statute under which they are assembled as proof that the legislature is far from the abandonment of objects so interesting. they are sensible that the advantages of well directed education, moral, political and economical, are truly above all estimate.  education generates habits of  application, of order, and  the love of virtue, and corrects, by the force of habit, any innate obliquities in our moral organisation. we should be far too from the discoraging persuasion that man is fixed, by the law of his nature, at a given point; that his improvement is a chimaera, and the hope delusive of rendering ourselves wiser, happier, or better than our forefathers were. as well might it be urged that the wild and uncultivated tree, hitherto yielding sour and bitter fruit only, can never be made to yield better. altho  yet we know that  the grafting art,  implant implants a new tree on the savage stock, producing what is most estimable both in kind and degree. education, in like manner, engrafts a new man on the native stock, & improves what in his nature was vicious and perverse into qualities of  virtue & social value. and it cannot be but that each generation, succeeding to the knolege acquired by all those who preceded it, adding to it their own acquisitions and discoveries, and handing the mass down for successive and constant accumulation, must advance the knolege and well-being of mankind, not infinitely, as some have said, but indefinitely, and to a term which no one can fix, or foresee. indeed we need look back only half a century, to times which many now living remember well, and see the wonderful advances in the sciences and arts which have been made within that period. some of these have rendered the elements themselves subservient to the purposes of man, have harnessed them to the yoke of his labors, and effected the great blessings of moderating his own, of accomplishing what was beyond his feeble force, and of extending the comforts of life to a much enlarged circle, to those who had before known it’s necessaries only. that these are not the vain dreams of sanguine hope, we have before our eyes real & living examples. what, but education, has advanced us beyond the condition of our indigenous neighbors? and what chains them to their present state of barbarism and wretchedness, but a bigotted veneration for the supposed superlative wisdom of their fathers, and the preposterous idea that they are to look backward for better things, and not forward, longing, as it should seem, to return to the days of eating acorns and roots, rather than indulge in the degeneracies of civilization. and how much more encouraging to the atchievements of science and improvement, is this, than the desponding view that the condition of man cannot be ameliorated, that what has been must ever be, and that, to secure ourselves where we are, we must tread with awful reverence in the footsteps of our fathers. this doctrine is the genuine fruit of the alliance between church and state, the tenants of which, finding themselves but too well in their present position, oppose all advances which might unmask their usurpations, and monopolies of honors, wealth and power, and fear every change, as endangering the comforts they now hold. nor must we omit to mention, among the benefits of education, the incalculable advantage of training up able Counsellors to administer the affairs of our country, in all it’s departments, Legislative, Executive, and Judiciary; and to bear their proper share in the councils of our National government; nothing, more than education, advancing the prosperity, the power, and the happiness of a nation.
              Encouraged therefore by the sentiments of the legislature, manifested in this statute, we present the following Tabular view statement of the branches of learning which we think should be taught in the University, forming them into groupes, each of which are within the powers of a single Professor.
              
              
                
                  I.
                  Languages. Antient
                  {
                  Latin
                
                
                  Greek
                
              
              
                
                  II.
                  Languages Modern.
                  {
                  French
                
                
                  Spanish
                
                
                  Italian
                
                
                  German
                
                
                  Anglo-Saxon.
                
              
              
                
                  III.
                  Mathematics. Pure
                  {
                  Algebra
                  
                
                
                  Fluxions
                  
                
                
                  Geometry
                  elementary
                
                
                  
                  transcendental.
                
                
                  Architecture
                  Military
                
                
                  
                  Naval
                
                
                  
                  Civil
                
              
              
                
                  IV.
                  Physico-Mathematics.
                  {
                  Mechanics
                
                
                  Pneumatics.
                
                
                  Acoustics.
                
                
                  Optics.
                
                
                  Astronomy
                
                
                  Geography.
                
              
              
                
                  V.
                  {
                  Physics or Natural philosophy.
                
                
                  Chemistry including the principles of agriculture
                
                
                  Mineralogy
                
              
              
                
                  VI.
                  {
                  Botany
                
                
                  Zoology
                
              
              
                
                  VII.
                  {
                  Anatomy
                
                
                  Medecine
                
              
              
                
                  VIII.
                  {
                  Government
                
                
                  Political economy.
                
                
                  Law of Nature & Nations.
                
                
                  History (being interwoven with Politics & Law)
                
              
              
                
                  IX.
                  
                  Law Municipal.
                
              
              
                
                  X.
                  {
                  Ideology
                
                
                  General Grammar.
                
                
                  Ethics
                
                
                  Rhetoric.
                
                
                  Belles lettres.
                
              
              Some articles in this distribution of sciences will need observation.
              
              A Professor is proposed for  Ancient languages, of the Latin and Greek particularly. but these languages being the foundation common to all the sciences, it is difficult to foresee what may be the extent of this school. at the same time no greater obstruction could be proposed to industrious study could be proposed than the presence, the intrusions, and the noisy turbulence of a multitude of small boys: and if they are to be placed here for the rudiments of the languages, they may be so numerous that it’s character and value, as an University, will be merged in those of a Grammar school. it is therefore greatly to be wished that preliminary schools, either on private or public establishment, could be distributed in districts thro the state, as preparatory to the entrance of students into the University. the tender age at which this part of education commences, generally about the tenth year, would weigh heavily with parents in sending their sons to a school so distant as the Central establishment would be from most of them. districts of such extent as that every parent should be within a day’s journey of his son at school, would be desirable in cases of sickness, & convenient for supplying their ordinary wants, and might be made to lessen sensibly the expence of this part of their education. and where a sparse population would not, within such a compass, furnish subjects sufficient to maintain a school, a competent enlargement of district must, of necessity, there be submitted to. at these district schools, or Colleges boys should be rendered able to read the easier authors, Latin and Greek. this would be useful & sufficient for many not intended for an University education. at these too might be taught English grammar, the higher branches of numerical Arithmetic, the Geometry of straight lines and of the Circle, the elements of navigation and Geography to a sufficient degree, and thus afford to greater numbers the means of being qualified for the various vocations of life, needing more instruction than merely menial or praedial labor: these institutions, intermediate between the primary schools and University, might then be the passage of entrance for youths into the University, where their Classical learning might be critically compleated, by a study of the authors of highest degree. and it is at this stage only that they should be recieved at the University. giving then a portion of their time to a finished knolege of the Latin and Greek, the rest might be appropriated to the modern languages, or to the commencement of the course of science  for which they should be destined. this would generally be about the 15th year of their age, when they might go with more safety and contentment to that distance from their parents. until this preparatory provision shall be made, either the University will be overwhelmed with the Grammar school, or a separate establishment for it’s lower classes will be advisable, at a mile or two distance from the general one; where too may be exercised the stricter government necessary for  them, but unsuitable for young men.
              The considerations which have governed the specification of languages to be taught by the Professor of Modern languages were that the French is the language of general intercourse among nations, and is a depository of more human science than can be found in any other language living or dead; that the Spanish is highly interesting to us, as the language spoken by so great a portion of the inhabitants of our continents, with whom we shall probably have great intercourse ere long; and is that also in which is written the greater part of the early history of America:   The Italian abounds with works of very superior order, valuable for their matter, and still more distinguished as models of the finest taste in style and composition: and the German now stands in a line with that of the most learned nations in richness of erudition, and advance in the sciences. it is too of common descent with the language of our own country, a branch of the same original Gothic stock, & furnishes valuable illustrations for us. but in this point of view the Anglo-Saxon is of transcendent value. we have placed it among the Modern languages, because it is in fact that which we speak, in the earliest form in which we have knolege of it. it has been undergoing, with time, those gradual changes which all languages, antient and modern, have experienced; and even now needs only to be printed in the modern character and orthography, to be intelligible, in a considerable degree to an English reader. it has this value too above the Greek and Latin, that, while it gives the radix of the mass of our language, they explain it’s innovations only. obvious proofs of this have been presented to the modern reader in the disquisitions of Horne Tooke, and Fortescue Aland has well explained the great instruction which may be derived from it towards a full understanding of our antient Common law, on which, as a stock, our whole system of law is engrafted. it will form the first link in the chain of an historical review of our language thro’ all it’s successive changes to the present day, will constitute the foundation of that critical instruction in it which ought to be found in a seminary of general learning, and thus reward amply the few weeks of attention, which would alone be requisite for it’s attainment. a language already fraught with all the eminent science of our parent country, the future vehicle of whatever we may ourselves atchieve, and destined to occupy so much space on the globe, claims distinguished attention in American education.
              Medecine, where fully taught, is usually subdivided into several professorships. but this cannot well be without the Accessory of a an hospital, where the Student can have the benefit of attending Clinical lectures, & of assisting at operations of Surgery. with this Accessory, the seat of our University is not yet prepared, either by it’s population, or by the numbers of poor who would leave their own houses, and accept of the charities of an hospital. for the present therefore we we propose but a single Professor for both Medicine and Anatomy. by him the elements of Medical science may be taught, with a history & explanations of all it’s successive theories from Hippocrates to the present day: and Anatomy may be fully treated. vegetable pharmacy will make a part of the Botanical course, and  mineral and Chemical pharmacy of those of Mineralogy and Chemistry. this degree of Medical information is such as the mass of scientific students would wish to possess as enabling them, in their course thro’ life, to estimate with satisfaction the extent and limits of the aid to human life and health, which they may understandingly expect from that art; and it constitutes such a foundation for those intended for the profession, that the finishing course of practice at the bedsides of the sick, and at the operations of Surgery in a hospital, can neither be long nor expensive. to seek this finishing elsewhere, must therefore be submitted to for a while.
              In conformity with the principles of our constitution, which places all sects of Religion on an equal footing, with the jealousies of the different sects in guarding that equality from encroachment and surprise, and with the sentiments of the legislature in favor of freedom of religion manifested on former occasions, we have proposed no Professor of Divinity; and the rather as the proofs of the being of a god, the creator, preserver, and supreme ruler of the universe, the Author of all the relations of morality, and of the laws and obligations these infer, will be within the province of the Professor of Ethics; to which adding the developements of these general principles of morality of those in which all sects agree a basis will be formed common to all sects. proceeding thus far without offence to the constitution, we have thought it proper to leave every sect to provide, as they think fittest, the means of further instruction in their own peculiar tenets.
              We are further of opinion that, after declaring by law that certain sciences shall be taught in the University, fixing the number of Professors they require, which we think should, at present, be ten, limiting a Maximum for their salaries (which should be a certain, but scanty subsistence, to be made up by liberal tuition fees, as an excitement to assiduity) it will be best to leave to the discretion of the Visitors the grouping of these sciences together, according to the accidental qualifications of the professors; and the introduction also of other branches of science, when enabled by private donations or by public provision, and called for by the increase of population, or other change of circumstances; to establish beginnings in short, to be developed by time, as those who come after us shall find expedient. they will be more advanced than we are in science and in useful arts, and will know best what will suit the circumstances of their day.
              We have proposed no formal provision for the Gymnastics of the school, altho’ a proper object of attention for every institution of youth. these  exercises with antient nations, constituted the principal part of the education of their youth. their arms and mode of warfare rendered them severe in the extreme. ours, on the same correct principle, should be adapted to our arms and warfare; and the Manual exercise, military maneuvres, and Tactics generally, should be the frequent exercises of the Students, in their hours of recreation. it is at that age of aptness, docility and emulation of the practices of manhood, that such things are soonest learnt, and longest remembered. the use of tools too in the manual arts is worthy of encoragement, by facilitating to such as choose it an admission into the neighboring workshops. to these should be added the arts which embellish life, dancing, music, and drawing; the last more especially, as an important part of military  education. these innocent arts furnish amusement and happiness to those who, having time on their hands, might less inoffensively employ it. needing, at the same time, no regular incorporation with the institution, they may be left to accessory teachers, who will be paid by the individuals employing them, the University only providing proper apartments for  their exercise.
              The 5th duty prescribed to the Commissioners is to propose such general provisions as may be properly enacted by the legislature, for the better organising and governing the University.
              In the education of youth provision is to be made for 1. tuition; 2. diet, 3. lodging. 4. government, and 5. honorary excitements. the 1st of these constitutes the proper functions of the Professors.   2. the dieting the students should be left to private boarding houses of their own choice, and at their own expense; the house only being provided by the University within it’s own precincts,   3. they should be lodged in Dormitories, making a part of the general system of buildings.   4. the best mode of government for youth in large collections, is certainly a desideratum not yet attained with us. it may well be questioned whether fear, after a certain age is the motive to which we should have ordinary recourse. the human character is susceptible of other incitements to correct conduct, more worthy of employ, and of better effect. pride of character, laudable ambition, and moral dispositions are innate correctives of the indiscretions of that lively age, and, when strengthened by habitual appeal and exercise, have a happier effect on future character than the degrading motive of fear. the affectionate deportment between father and son offers in truth the best example for that of tutor and pupil; and the experience and practice of  other countries in this respect, may be worthy of enquiry and consideration with us. it will be then for the wisdom and discretion of the Visitors to devise and perfect a proper system of government, which, if it be founded in reason and comity, will be more likely to nourish, in the minds of our youth, the combined spirit of order & self-respect, so congenial with our political institutions, and so important to be woven into the American character.   5. what qualifications shall be required to entitle to entrance into the University, the arrangement of the days and hours of lecturing for the different schools, so as to facilitate to the students the circle of attendance on them; the establishment of periodical and public examinations, the premiums to be given for distinguished merit; whether honorary degrees shall be conferred, and by what appellations; whether the title to these shall depend on the time the candidate has been at the University, or, where Nature has given a greater share of understanding, attention & application; whether he shall not be allowed the advantages resulting from these endowments, with other minor items of government, we are of opinion should be entrusted to the Visitors; and the Statute under which we act having provided for the appointment of these, we think they should moreover be charged with
              the erection, preservation, and repair of the buildings, the care of the grounds and appurtenances, and of the interests of the University generally:
              that they should have power to appoint a Burser, employ a Steward, and all other necessary agents:
              to appoint and remove Professors, two thirds of the whole number of visitors voting for the removal:
              to prescribe their duties, & the course of education, in conformity with the law:
              to establish rules for the government and discipline of the students, not contrary to the laws of the land:
              to regulate the tuition fees, and the rent of the dormitories they occupy:
              to prescribe and controul the duties and proceedings of all officers, servants & others with respect to the buildings, lands, appurtenances & other property and interests of the University:
              to draw from the literary fund such monies as are by law charged on it for this institution: and in general
              to direct and do all matters and things which, not being inconsistent with the laws of the land, to them shall seem most expedient for promoting the purposes of the sd institution; which several functions they should be free to exercise in the form of bye-laws, rules, resolutions, orders instructions or otherwise as they should deem proper.
              That they should have two stated meetings in the year, towit, on   meetings at such times as they should appoint   and occasional meetings at such times as they should appoint, or on a special call with such notice as themselves shall prescribe by a general rule: which meetings should be at the University, a majority of them constituting a Quorum for business: and that on the death or resignation of a member, or on his removal by the President and Directors of the literary fund  the sd President and Directors should appoint a successor.
              That the sd Visitors should appoint one of their own body to be Rector and  with him be a body corporate under the style and title of the Rector & Visitors of the University of Virginia, with the right, as such, to use a common seal; that they should have capacity to plead and be impleaded in all courts of justice, and in all cases interesting to the University, which may be the subjects of legal cognisance and jurisdiction; which pleas should not abate by the determination of their office, but should stand revived in the name of their successors; and they should be capable in law, and in trust for the of University, of recieving subscriptions and donations, real and personal, as well from bodies corporate, or persons associated, as from private individuals.
              And that the sd Rector and Visitors should at all times conform to such laws as the legislature may from time to time think proper to enact for their government, and the said University should, in all things, and at all times be subject to the controul of the legislature.
              And lastly the Commissioners report to the legislature the following Conditional offers to the President & Directors of the literary fund, for the benefit of the University.
              On the condition that Staunton shall be made the site of the University
              
              On the condition that Lexington shall be made the site of the University
              
              on the condition that the Central College shall be made the Site of the University, it’s whole property, real and personal, in possession or in action is offered. this consists of a parcel of land of 47. acres, whereon the buildings of the College are begun, one pavilion and it’s Appendix of 17 dormitories being already far advanced, and with one other pavilion, and equal annexation of dormitories, being expected to be compleated during the present season. of another parcel of 153. acres, near the former, and including a considerable eminence very favorable for the erection of a future Observatory; of the proceeds of the sale of two glebes, amounting to . 3280.D. 86 cents; and of a subscription known to be of   Dollars and believed to be of about   Dollars more in outstanding subscription papers, out of which has been taken  the cost of the lands, of the buildings, and other works done. for the conditional transfer of these to the President and Directors of the literary fund, a regular power signed by the subscribers and founders of the College, generally, has been given to it’s Visitors and Proctor, who
            
            
            
              
                
   
   2d Dft (ViU: TJP); clean draft, with numbered pages, entirely in TJ’s hand; undated, but composed in large part before it was enclosed to James Madison  on 28 June 1818 and emended through the end of the Rockfish Gap meeting on 4 Aug. 1818, with later changes described in notes below; archivally bound with other texts described here and with MSS of preceding and following documents; edge trimmed. 1st Dft (ViU: TJP); rough draft entirely in TJ’s hand; undated, but composed before 28 June 1818 completion date of 2d Dft, with later emendations; for evidence that there may have been still earlier versions (not found), see note 52 below; archivally bound with other texts described here and with MSS of preceding and following documents. MS (ViU: TJP); consisting  of a single sheet of corrections to the above Dfts; entirely in TJ’s hand; undated; with proposed changes keyed to page and line numbers in 2d Dft, but made in both Dfts as noted below; with TJ’s check marks indicating which changes he made; archivally bound between the 1st and 2d Dfts. 2d Dft  enclosed in TJ to Madison, 28 June 1818, and Madison to TJ, [16 July 1818].


              
              
                
   
   TJ composed initial versions of both extant drafts of the Rockfish Gap Report before enclosing the later version to Madison on 28 June 1818.  He penned the 1st Dft in his usual style for such texts, leaving a wide margin on one side of the paper so as to provide ample space for rewriting and additions. Despite these allowances, several pages were so heavily reworked or supplemented that TJ attached separate slips of paper to the draft sheet in order to position his further revisions at their appropriate locations. In the 2d Dft TJ used narrow margins. He later prepared explanatory Notes on Curricular Definitions (printed as next document below) and filed a version with each draft. Although TJ intended to keep it separate, it found its way into the final version of the Rockfish Gap Report (document 5 below). Also added to both drafts after initial composition and included in the final version of the report was a footnote by TJ on student-run police forces. At some point after completion of the 2d Dft, TJ wrote the half-page list of corrections described above, which he then made to both drafts, even though  they were widely variant by this time. In addition to many, more significant differences between the drafts described in the notes below, TJ made minor stylistic changes as he composed the 2d Dft, including the regularization of some of his idiosyncratic spellings. Thus “scite,” “chuse,” and “encorage” became “site,” “choose,” and “encourage” in the later version. TJ also converted many of his initial ampersands to “and” and expanded words he abbreviated in the 1st Dft. He continued to change the 2d Dft through the end of the meeting of the University of Virginia Commissioners at Rockfish Gap, copying the offer made there by Lexington’s supporters  and adding language closing the meeting on 4 Aug. 1818. An image of the page of the 1st Dft with TJ’s earliest extant version of his tabular statement of university subjects is reproduced elsewhere in this volume.


              
              
                
   
   TJ here canceled “Rockfish gap” in 1st Dft.


              
              
                
   
   2d Dft here preserves several lines of blank space. 1st Dft here reads (brackets in original) “adjourned [from day to day].”


              
              
                
   
   Word interlined in 1st Dft in place of “thought.”


              
              
                
   
   Reworked in 1st Dft from “Richmond, Fredericksbg Alexandria or Norfolk.”


              
              
                
   
   Word interlined in place of “healthy.” Reworked in 1st Dft from “they are equally healthy.”


              
              
                
   
   1st Dft: “soon fortifies them in the end time.”


              
              
                
   
   1st Dft adds preceding fifteen words in margin in place of “of the US.”


              
              
                
   
   Preceding three words interlined in 1st Dft.


              
              
                
   
   Preceding ten words interlined in 1st Dft.


              
              
                
   
   Text of page two ends early here in 2d Dft, with text to this point enclosed  by TJ to Madison on 28 June 1818 but not intended to be shown  to the Commissioners, as indicated in that letter.


              
              
                
   
   Reworked in 1st Dft from “the buildings thereof.”


              
              
              
                
   
   In place of remainder of sentence and five following sentences, TJ later interlined in a different ink “that it should consist of distinct houses or pavilions, arranged at proper distances on each side of a lawn of a proper breadth, and of indefinite extent, in one direction at least; in each of which should be a lecturing room with from two to four apartments for the accomodation of a Professor and his family: that these pavilions sha should be united by a range of Dormitories, sufficient each for the accomodation of two students only; this provision being deemed advantageous to morals, to order, and to uninterrupted study; and that a passage of some kind, under cover from the weather, should give a communication along the whole range. it is supposed that such pavilions, on an average of the larger and smaller, will cost each about 5000.D. each Dormitory about 350. Dollars and Hotels of a single room for a Refectory, and two rooms for the tenant, necessary for dieting the Students will cost about 3500.D. each. the number of these Pavilions will depend on the number of Professors, & that of the Dormitories and Hotels on the number of Students to be lodged and dieted.”


              
              
                
   
   Preceding seven words reworked in 1st Dft from “adapted to the purpose.”


              
              
                
   
   Preceding three words interlined in 1st Dft.


              
              
                
   
   Word interlined in 1st Dft as “20 for every pavilion & sufficient each.”


              
              
                
   
   Sentence reworked in 1st Dft from “a colonnade extends along the front of the whole which  giving a passage along the whole range under cover from the weather.” Following it TJ added in margin and then canceled “these buildings are to be executed in a style of pure Grecian & Roman architecture to serve as models for the lectures in that art.”


              
              
                
   
   Sentence to this point in 1st Dft reworked from “each of these pavilions with it’s 20 dormitories.”


              
              
                
   
   In 1st Dft TJ added a marginal note keyed to this sum with an asterisk reading “to wit about   bricks.” Remainder of sentence added in margin of 1st Dft.


              
              
                
   
   Word interlined in 1st Dft in place of an illegible deletion.


              
              
                
   
   Remainder of sentence interlined in 1st Dft as “and are estimated each at to cost 3500.D. each, and each the dormitories at an average about 350.D. each.” TJ added marginal notes keyed to both of these sums, the first, keyed with a dagger, reading “to wit about   bricks,” and the second, keyed with a double dagger, reading “13,220 bricks each on an average.”


              
              
                
   
   Preceding four words interlined in 1st Dft.


              
              
                
   
   TJ later reworked preceding six words in a different ink to read (omitted word editorialy supplied) “for religious worship, under such impartial regulations as the Visitors shall prescribe, for public examinations, for a library.”


              
              
                
   
   In 1st Dft TJ here canceled “perhaps.”


              
              
                
   
   Word interlined  in 1st Dft in place of “assigned.”


              
              
                
   
   In 1st Dft paragraph to this point originally read “3. & 4. In proceeding to the 3d & 4th duties assigned by the legislature, of reporting the branches of learning which should be taught in the University, and the number and description of the professorships they will require, the Commissioners are aware that they have to encounter much difference of opinion, as to the extent of the field the institution should cover: some good men, & even of respectable information consider the learned sciences as useless acquirements; ; some think.” TJ rewrote this text at the bottom of the preceding page, which had ended short, and covered the  original text with a strip of paper affixed with sealing wax, with text on strip oriented at 180 degrees from recto to verso, so that it could be flipped up and read continuously. Strip is no longer affixed in this manner, but is bound with 1st Dft. Text on strip continues until noted below.


              
              
                
   
   Word interlined in 1st Dft in place of “ordinary.”


              
              
                
   
   Word interlined in 1st Dft in place of “one.”


              
              
                
   
   Preceding two words interlined in 1st Dft in place of “the people.”


              
              
                
   
   Preceding five words reworked in 1st Dft from “these should teach.”


              
              
                
   
   Remainder of sentence interlined in 1st Dft in place of “may ameliorate by conforming them to the just degree of natural right, limited only by the equal rights of others.”


              
              
                
   
   Strip formerly affixed to 1st Dft ends here.


              
              
                
   
   Preceding four words interlined in 1st Dft in place of “the other vocations of life.”


              
              
                
   
   Preceding eight words interlined in 1st Dft.


              
              
                
   
   Preceding seven words interlined in 1st Dft in place of illegible deletion.


              
              
                
   
   Preceding two words interlined in 1st Dft in place of “industry.”


              
              
                
   
   Preceding four words interlined in place of an illegible deletion.


              
              
                
   
   Preceding sixteen words interlined in 1st Dft, with first four words reworked from multiple canceled phrases, including “altho’ experience shows,” and remainder of sentence reworked from original text reading in part “have proved that a new tree may be engrafted on the wild same stock which shall produce.”


              
              
                
   
   Word reworked in 1st Dft from “man character.”


              
              
                
   
   Word interlined in 1st Dft in place of “wisdom.”


              
              
                
   
   In place of this word TJ later  interlined “worth” in both Dfts based on his correction sheet, with 1st Dft originally reading “excellence.”


              
              
                
   
   Preceding two words interlined in 1st Dft.


              
              
                
   
   Word interlined in 1st Dft in place of “happiness.”


              
              
                
   
   Word interlined in 1st Dft in place of “precious.”


              
              
                
   
   Word interlined in 1st Dft in place of “own.”


              
              
                
   
   Word interlined in 1st Dft.


              
              
                
   
   Word interlined in 1st Dft in place of “superstitious.”


              
              
                
   
   Word interlined in 1st Dft in place of “dogma.”


              
              
                
   
   Word interlined in 1st Dft in place of “improvements.”


              
              
                
   
   Instead of preceding word, 1st Dft reads “wise government.”


              
              
                
   
   TJ here canceled “view.”


              
              
                
   
   Remainder of sentence in 1st Dft reads “& the number of Professors necessary for them.”


              
              
                
   
   Page ends short here in 2d Dft, with a space-filling flourish in TJ’s hand. In 1st Dft TJ here wrote out a version of the tabular statement of subjects that  jumped from number IV to number VIII, presumably an error made by TJ in copying from an earlier unknown draft.   He  then superseded his original and misordered text for numbers VIII through X by pasting on a small scrap, on which he then wrote numbers V and VI and began number VII, which he continued onto the original manuscript page, where he finished the table.  Over this whole version he eventually pasted an additional half sheet with a new and cleaner version of the entire tabular statement. Both added pieces of paper have been detached from the original manuscript but are archivally bound with it. Changes by TJ noted below. The page of the 1st Dft showing TJ’s copying error with replacement text removed is reproduced as an illustration elsewhere in this volume.


              
              
                
   
   TJ later added “Hebrew” in a different ink below this word.


              
              
                
   
   Word interlined in earliest version of  tabular statement in 1st Dft.


              
              
                
   
   Word canceled in final version of tabular statement in 1st Dft. Order of three branches of architecture reversed in earliest version of tabular statement.


              
              
                
   
   Based on his correction sheet, TJ here later interlined “Statics” and “Dynamics” to 2d Dft and to final version of tabular statement in 1st Dft. In earliest version of tabular statement in 1st Dft, TJ listed statics and dynamics as subbranches of mechanics and further subdivided dynamics into “Dynam proper,” “Navign,” and “Balistics.”


              
              
                
   
   In earliest version of tabular statement in 1st Dft, TJ here canceled “or Phonics.”


              
              
                
   
   In earliest version of tabular statement in 1st Dft, TJ here added “civil & Physical.”


              
              
                
   
   TJ here erased what appears to be “including the principles of agriculture.” In 1st Dft he initially wrote “Chemistry, including  Chemical pharmacy,” and then interlined “the principles of Agriculture &” after “including.” In final version of 1st Dft TJ canceled everything after “Chemistry.”


              
              
                
   
   In 1st Dft this entry initially read “Mineralogy, including Geology.” In final version of 1st Dft TJ added “& mineral Pharmacy” and then canceled everything after “Mineralogy.”


              
              
                
   
   In 1st Dft this entry initially read “Botany, including vegetable pharmacy.” In final version of 1st Dft TJ canceled everything after “Botany.”


              
              
                
   
   In misordered version of tabular statement in 1st Dft, TJ here included “it’s structure & principles,” which he canceled when rewriting this section to correct his copying error and did not include in final version of 1st Dft.


              
              
                
   
   Omitted closing parenthesis editorially supplied. Misordered version of tabular statement in 1st Dft omits the parenthetical phrase, which TJ added when rewriting to correct his copying error and included in final version of 1st Dft.


              
              
                
   
   This and following two subjects initially preceded the grouping beginning “Government” in both the misordered version in the 1st Dft and the rewritten text that replaced it. In rewriting the text in the 1st Dft, TJ here added the word “proper.”


              
              
                
   
   In 1st Dft TJ  initially separated the two preceding subjects out into an eleventh branch as “Fine arts,” where they are in reversed order. In final version of 1st Dft TJ moved them into this branch, with the latter subject listed as “Belles lettres & the fine arts.” At this point in both Dfts TJ later affixed or interleaved, written on separate pieces of paper, his Notes on Curricular Definitions, the next document printed below.


              
              
                
   
   TJ later reworked preceding five words in a different ink to read “the Latin and Greek and Hebrew.”


              
              
                
   
   Preceding five words interlined in 1st Dft in place of “might.”


              
              
                
   
   Preceding four words interlined in 1st Dft.


              
              
                
   
   Preceding five words interlined in 1st Dft in place of “above the degree of.”


              
              
                
   
   Based on his correction sheet, TJ here later interlined in both Dfts “and the same advantages to youths whose education may have been neglected until too late to lay a foundation in the learned languages,” with first five words reworked on correction sheet from “they would provide too these useful branches of instruction for those.”


              
              
                
   
   Preceding two words interlined in both Dfts. In 1st Dft they replace an interlined “from them.”


              
              
                
   
   Remainder of sentence reworked in 1st Dft from “concurrently to a course of some science.”


              
              
                
   
   Based on his correction sheet, TJ here later interlined “under one or more Ushers” in both Dfts.


              
              
                
   
   Based on his correction sheet, TJ here later interlined “young boys” in place of this word in both Dfts.


              
              
                
   
   Based on his correction sheet, TJ here later added “youths arrived at years of discretion” in place of preceding two words in both Dfts.


              
              
                
   
   Based on his correction sheet, TJ here later reworked the preceding twelve words to read “as a depository of human science is unsurpassed by” in both Dfts.


              
              
                
   
   Preceding seven words added to 1st Dft in place of “is a storehouse of excellent writings.”


              
              
                
   
   Remainder of paragraph added to 1st Dft on a slip of paper affixed by TJ with sealing wax at the bottom of a page, to be read continuously from text on page, with text on  slip oriented at 180 degrees from recto to verso so that it could be flipped up and read continuously. Slip is no longer affixed in this manner, but is bound with 1st Dft.


              
              
                
   
   Word interlined in 1st Dft.


              
              
                
   
   TJ here later interlined “peculiar” in a different ink in place of this word.


              
              
                
   
   On his correction sheet TJ queried whether to omit this sentence.


              
              
                
   
   Reworked from “Medecine” in 1st Dft.


              
              
                
   
   Preceding three words interlined and added in margin in 1st Dft in place of “Chemical.”


              
              
                
   
   Preceding three words interlined in 1st Dft in place of “Chemistry.”


              
              
                
   
   Text from “with satisfaction” to this point interlined in 1st Dft in place of “the reality and just extent of the aids of that art.”


              
              
                
   
   Preceding four words interlined in 1st Dft, with “or” instead of “and.”


              
              
                
   
   Preceding sixteen words interlined in 1st Dft.


              
              
                
   
   In 1st Dft TJ here canceled “as the foundation of Morality.”


              
              
                
   
   Based on his correction sheet, TJ later interlined “moral obligations” in place of preceding four words in both Dfts, with his note on correction sheet querying whether he should “? say ‘of those general principles of morality in which all sects agree’” and going on to wonder if it might be “perhaps better” to delete  “‘principles’ and insert ‘obligations.’”


              
              
                
   
   In both Dfts TJ here later interlined in a different ink “with a knolege of the languages, Hebrew, Greek & Latin.”


              
              
                
   
   Preceding eight words interlined in 1st Dft in place of “and from this point.”


              
              
                
   
   TJ here later added “at this point” to both Dfts, with addition in 1st Dft also substituting preceding “proper” for “best.”


              
              
                
   
   Based on his correction sheet, in both Dfts TJ here later added “(except as to the Professors who shall be first engaged in each branch),” with phrase interlined in 2d Dft and added in margin of 1st Dft, keyed to this point in text with an “I.”


              
              
                
   
   Parenthetical phrase and preceding three words added in margin of 1st Dft, with TJ substituting “assiduity” for an uncanceled “industry.”


              
              
                
   
   Preceding nine words interlined in 1st Dft in place of an illegible deletion.


              
              
                
   
   Reworked in 1st Dft from “be advanced beyond us.”


              
              
                
   
   In 1st Dft TJ here canceled “and, admonished by the just example we are now setting, of leaving to them the management of their own affairs, they will leave their posterity in the like state of freedom, unfettered by regulations whose objects will long since have become obsolete.”


              
              
                
   
   Reworked in 1st Dft from “with those antient nations which we have considered as the best models constituted.”


              
              
                
   
   Reworked in 1st Dft from “part of their education.”


              
              
                
   
   Word interlined in 1st Dft in place of “daily.”


              
              
                
   
   Sentence added in margin of 1st Dft.


              
              
                
   
   Remainder of sentence reworked in 1st Dft from “qualification in the military arts.”


              
              
                
   
   Word interlined in 1st Dft.


              
              
                
   
   Preceding two words interlined in 1st Dft.


              
              
                
   
   Remainder of sentence reworked in 1st Dft from “have time on their hands, which otherwise might be less innocently employed.”


              
              
                
   
   Preceding two words interlined in 1st Dft in place of “us.”


              
              
                
   
   Preceding three words interlined in 1st Dft in place of “should be almost the only,” with “proper” substituted for “appropriate.”


              
              
                
   
   Word interlined in 1st Dft in place of “teachers. as little as possible should be imposed on them which might render them unpopular with their pupils. for which reason they should be excused from all duties of correction, except for offences committed within the school or to themselves, or in their presence. those too who are the best qualified to teach, are often the least fit to govern.”


              
              
                
   
   TJ here later interlined in a different ink “to be regulated by the Visitors from time to time.”


              
              
                
   
   Based on his correction sheet, TJ later here added “& thereby of course subjected to the general regimen, moral or sumptuary, which it shall prescribe.” On the correction sheet the phrase was reworked from “and thereby subjected to a general regimen to be prescribed moral or sumptuary, to be prescribed by the institution.”


              
              
                
   
   In 1st Dft TJ here pasted over his original version of the following text, which read “system of buildings. 4. in those cases of infraction of order, which do not belong to the civil magistrate, the Proctor should be the organ of controul by such penances, & other punishments, not corporal, as the visitors from time to time should prescribe; with a right of appeal by the Student, on any particular aggrievement, to the board of Professors; at which board the Senior professor shall should preside, that is to say, he who has been longest a Professor of the University. 5. what qualifications shall.” Substitute text is on  both sides of a small piece of paper affixed by TJ over canceled text with sealing wax, with text on  piece of paper oriented at 180 degrees from recto to verso so that it could be flipped up and read continuously. Piece of paper is no longer affixed in this manner, but is bound with 1st Dft. Substitute text continues until noted below. In margin of 1st Dft opposite this original text TJ added “‘laudumque adrecta cupido’ Virg.,” a reference to Virgil, Aeneid, 5.138, which describes racing sailors motivated by both fear and a desire to win. The reference is not keyed to the text by any symbol and may have been written by TJ as a note to himself to expand his original comments when composing his replacement text to include positive motivation as well as punishment.


              
              
                
   
   Based on his correction sheet, TJ here later added “hardening them to disgrace, to corporal punishments, & servile humiliations cannot be the best process for producing erect character.” Text is interlined in 2d Dft and added to 1st Dft in the margin of a  full manuscript page, keyed with a caret to this point in text on piece of paper containing substitute text that was formerly pasted onto draft as described above.


              
              
                
   
   Word interlined in 1st Dft in place of “model.”


              
              
                
   
   In both Dfts TJ later added in a different ink  a note keyed to this point in text with an asterisk reading “a police exercised by the Students themselves, under proper direction, has been tried with success in some countries, and the rather as forming them for initiation into the duties and practices of civil life.” In 1st Dft, note is on full manuscript page and keyed to text on piece of paper containing substitute text that was formerly pasted onto draft as described above.


              
              
                
   
   Substitute text pasted by TJ onto 1st Dft ends here.


              
              
                
   
   Preceding eight words interlined in 1st Dft.


              
              
                
   
   In 1st Dft TJ here canceled “of superior proficiency.”


              
              
                
   
   TJ here later canceled this word and interlined “Proctor.”


              
              
                
   
   Preceding twelve words added to 1st Dft in a different ink.


              
              
                
   
   In 1st Dft, text from “not contrary” to this point reworked from “the tuition fees they shall pay, and the rent for the dormitories they occupy.”


              
              
                
   
   In place of following ten words, TJ interlined in pencil “to wit on the 1st Monday of April & Octob.” Similar addition made to 1st Dft in a different ink.


              
              
                
   
   Preceding sixteen words interlined by TJ in 1st Dft in place of “due notice thereof being given to every individual of their board.”


              
              
                
   
   In place of this word, TJ here interlined in pencil (faint) “or failure to act for the space of a year.”


              
              
                
   
   TJ here interlined in pencil (faint) “out of the Commrs.”


              
              
                
   
   In 1st Dft TJ here canceled “or change of habitation to a greater than his former distance from the University.”


              
              
                
   
   TJ here later canceled preceding two words and interlined “or the Executive, or such other authority as the legislature shall think best, such.”


              
              
                
   
   TJ here later interlined in a different ink “or the Executive or other authority.”


              
              
                
   
   TJ here interlined in pencil “rector &.”


              
              
                
   
   Preceding twelve words interlined in 1st Dft. In 2d Dft TJ canceled them in pencil.


              
              
                
   
   In 1st Dft TJ here canceled “politic &.”


              
              
                
   
   Preceding two words interlined in 1st Dft.


              
              
                
   
   Preceding fourteen words interlined in 1st Dft in place of “with.”


              
              
                
   
   Paragraph added by TJ in margin of 1st Dft in place of “That all decisions and proceedings of the sd Visitors should be subject to controul & correction by the President and Directors of the literary fund, either on the complaint of any individual aggrieved or interested, or on the proper motion of the sd President & directors.”  Following this paragraph 1st Dft reads (brackets in original): “[if the Central College be accepted for the University the following should be added. but it should be provided that the act should not suspend the proceedings of the Visitors of the Central College; but that, for the purpose of expediting the objects of the sd institution, they should be authorised, under the controul of the sd President & directors, to continue the exercise of their functions until the first meeting of the Visitors of the University] All which is submitted with dutiful respect to the wisdom of the legislature.”


              
              
                
   
   In both Dfts TJ left blank space after the two preceding lines for copying in any resources offered by either Staunton or Lexington should they be chosen as the University of Virginia. In 1st Dft space remained blank. In 2d Dft TJ transcribed the offer made by Lexington’s supporters  over these two lines in a different ink, presumably about the time that the offer was made at the meeting of the Commissioners of the University of Virginia at Rockfish Gap. His transcription of the offer, omitted here, does not differ substantially from that recorded in the final version of the Rockfish Gap Report, document 5 below.


              
              
                
   
   In 1st Dft TJ here left a blank which he filled in later with the number.


              
              
                
   
   Following number later canceled in both Dfts in a different ink.


              
              
                
   
   Following number later reworked in a different ink from an illegible sum.


              
              
                
   
   Preceding three words later canceled in both Dfts in a different ink.


              
              
                
   
   Following gap filled in later in a different ink with the sum “41,248.”


              
              
                
   
   TJ later canceled text from “and believed to be” to this point in both Dfts and added in a different ink “on papers in hand, besides what is on outstanding papers of unknown amount, not yet returned. out of these sums are to be taken however.”


              
              
                
   
   TJ here later added in a different ink “and for existing contracts.”


              
              
                
   
   Text ends here, with TJ subsequently canceling this word and adding in a different ink “and a deed conveying the sd property accordingly to the President and directors of the literary fund has been duly executed by the sd Proctor and acknoleged for record in the office of the clerk of the county court of Albemarle. Signed and certified by the members present each in his proper hand-writing this 4th day of August 1818.” Remainder of text in 1st Dft reads “have accordingly executed a deed for that purpose, duly proved & recorded for record in the County court of Albemarle. All which is submitted to the wisdom of the legislature.”


              
            
          